Case 1:19-cv-05244-AKH Document 26-2 Filed 10/24/19 Page 1 of 3




                        Exhibit 2
         Case 1:19-cv-05244-AKH Document 26-2 Filed 10/24/19 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 U.S. SECURITIES AND EXCHANGE
 COMMISSION,

                             Plaintiff,                      Case No. 19-cv-5244 (AKH)

         vs.                                                 [PROPOSED] ORDER GRANTING
                                                             PLAINTIFF’S MOTION FOR
 KIK INTERACTIVE INC.                                        JUDGMENT ON THE PLEADINGS
                                                             AS TO DEFENDANT KIK
                             Defendant.                      INTERACTIVE INC.’S FIRST
                                                             AFFIRMATIVE DEFENSE




       Plaintiff U.S. Securities and Exchange Commission, by and through counsel, moved for an

Order pursuant to Federal Rule of Civil Procedure 12(c) granting Plaintiff judgment on the

pleadings as to Defendant Kik Interactive Inc.’s first affirmative defense.

       After considering the pleadings, together with the papers and arguments submitted by the

parties, and good cause appearing therefore, the Court hereby GRANTS Plaintiff U.S. Securities and

Exchange Commission’s Motion for Judgment on the Pleadings as to Defendant Kik Interactive
          Case 1:19-cv-05244-AKH Document 26-2 Filed 10/24/19 Page 3 of 3



Inc.’s first affirmative defense which asserts unconstitutional vagueness. Pursuant to Federal Rule of

Civil Procedure 12(c),

          It is hereby ORDERED that Judgment on the pleadings as to Defendant Kik Interactive

Inc.’s first affirmative defense which asserts unconstitutional vagueness is GRANTED;

          It is hereby FURTHER ORDERED that the first defense is stricken from Defendant’s

answer.

          IT IS SO ORDERED.



Dated: ____________________                    _______________________________________

                                               HON. ALVIN K. HELLERSTEIN
                                               U.S. DISTRICT JUDGE




                                                -2-
